Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 17/030862 filled on 09/24/2020.
Claims 1-18 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10839949. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims determining a logical link between the data processing tasks in the group, the logical link dictating an order in which the data processing tasks are to be completed by the different system requestors; accessing a plurality of first document types associated with the data processing tasks, the plurality of first document types indicating which of various subsets of the pharmaceutical data are required to complete the data processing tasks; accessing a plurality of second document types that indicate assignments of the data processing tasks to the different system requestors; limiting access to the subsets of the pharmaceutical data; and executing the data processing tasks in the order dictated by the logical link. 


Claim Objections
Claims 1-18 are objected to being free of prior art. The closest prior art McKee et al. (US 20170270535) teaches “restricting access such that only computer systems and/or modules and/or other electronic devices are provided and/or permitted access to the private network may transport electronic data through the one or more data links.” Bills  et a. (US 9727376 B1) teaches assigning a task object field based on an associated data object. Vora et al. (US 7370045 B2) teaches “a method of controlling access to a set of data entries comprising: restricting access to a first subset of the set of data entries; restricting modification requests to a second subset of the set of data entries; and restricting modification to a third subset of the set of data entries.”. The prior art fails to teach determining a logical link between the data processing tasks in the group, the logical link dictating an order in which the data processing tasks are to be completed by the different system requestors; accessing a plurality of first document types associated with the data processing tasks, the plurality of first document types indicating which of various subsets of the pharmaceutical data are required to complete the data processing tasks; accessing a plurality of second document types that indicate assignments of the data processing tasks to the different system requestors; limiting access to the subsets of the pharmaceutical data based on the plurality of first document types and the assignments of the data processing tasks to the different system requestors; and executing the data processing tasks in the order dictated by the logical link and based on the plurality of first document types and the plurality of second document types, wherein the second task of the data processing tasks is subsequent to the first task of the data processing tasks in the order dictated by the logical link with the second task prevented from being executed until satisfaction of the first task.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3626



/MAROUN P KANAAN/Primary Examiner, Art Unit 3626